Order of disposition, Family Court, Bronx County (Harold Lynch, J.), entered October 17, 1991, which, after a fact finding hearing and determination that the respondent committed acts which, if committed by an adult, would constitute the crimes of grand larceny in the fourth degree, criminal possession of stolen property in the fourth degree, criminal mischief in the fourth degree, reckless endangerment in the second degree, and resisting arrest, adjudicated the respondent to be a juvenile delinquent and placed him with the Division for Youth for a period of one year, unanimously affirmed, without costs.
Respondent asserts that there was insufficient evidence to sustain various of the charges before the Family Court. In evaluating this claim, this Court, viewing the evidence in a light most favorable to the presentment agency (see, People v Malizia, 62 NY2d 755, 757, cert denied 469 US 932), must determine whether there was any valid line of reasoning and permissible inferences which could lead a rational person to the conclusion reached by the Family Court on the basis of the evidence at the hearing (People v Bleakley, 69 NY2d 490, 495). With respect to grand larceny in the fourth degree, the complainant testified that the motor vehicle respondent was driving without permission was purchased from a friend two years earlier for $350, which provides some evidence of value (see, People v Carter, 19 NY2d 967; People v James, 111 AD2d 254, 255-256, affd 67 NY2d 662), and there was also testimony with regard to the condition of the car at the time of the theft, which, taken together, provided sufficient evidence to sustain the charge (see, People v Reyes, 161 AD2d 273, lv denied 76 NY2d 863). We find the respondent’s remaining arguments to be without merit. Concur—Carro, J. P., Milonas, Rosenberger, Ross and Rubin, JJ.